MEMORANDUM2
Aida Tapia-Gonzalez (“Petitioner”) petitions for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on May 27, 1999. Petitioner was served with an order to show cause (“OSC”) on December 18,1996, less than seven years after she entered the United States on July 8, 1990. Petitioner filed a motion to reopen proceedings in order to apply for suspension of deportation. The Immigration Judge denied the motion on the ground that Petitioner had not accrued the requisite seven years continuous of physical presence requirement before the OSC was served and thus could not establish prima facie eligibility for suspension of deportation. The BIA affirmed.
Petitioner contends that she was eligible for suspension of deportation and challenges the BIA’s decision that the “stop-time rule” — a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625 — bars relief in her ease. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.